DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 13 and 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘comprises’ is indefinite as it contradicts the phrase ‘consisting essentially of.’

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3, 5 – 12, 14 – 17 and 19 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Billion et al (EP 595701; English translation) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1).
With regard to Claim 1, Billion et al disclose a film having three layers and comprising a core layer and two skin layers (page 7, lines 5 – 10); the core layer has a modulus of less than 150 MPa and is polypropylene (page 10, lines 18 – 23) that is a copolymer with ethylene (page 11, lines 1 – 6)  and has a modulus of 100 MPa in an example (page 15, lines 5 – 6) and in an embodiment the skin layers are a mixture of linear low density polyethylene and low density polyethylene (page 10, lines 2 – 5); no other polymers or additives are required for the core layer; the core layer therefore consists of the polypropylene that is a copolymer with ethylene. Alternatively, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of 'consisting  essentially of,' applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant's invention. MPEP 2111.03. The layers are coextruded (page 13, lines 19 – 21). However, the claimed aspect of the layers being ‘coextruded’ is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. The claimed aspect of the film being ‘for a flexible bag’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. It would have been obvious for one of ordinary skill in the art to provide for skin layers that are a mixture of linear 
With regard to Claim 3, the core layer is POE (page 10, lines 21 – 23 of Billion et al).
With regard to Claim 5, the core layer has a thickness of 10 micrometers and the skin layers each have a thickness of 1.5 micrometers (page 18, lines 1 – 20 of Billion et al).
With regard to Claims 6 – 12, the first skin layer and the second layer comprise linear low density polyethylene, as stated above.
With regard to Claims 14 – 15, the skin layers therefore consist of a polymeric material (page 10, lines 2 – 7 of Billion et al).
With regard to Claims 16 – 17 and 19 – 20, Billion et al fail to disclose a flexible bag comprising a front panel and a back panel having an inner surface opposite an outer surface and a plurality of seals joining the front panel to the back panel to define a fluid cavity, the front panel and the back panel comprising the film. However, the film is sealable because the skin layers are sealable (page 13, lines 12 - 16) and Billon et al disclose use of the film in wrapping ‘as described above’ (page 14, lines 2 – 6) which includes the making of a package (page 3, lines 1 – 5). It would have been obvious for one of ordinary skill in the art to provide for a flexible bag comprising a front panel and a back panel having an inner surface opposite the outer surface and 
With regard to Claim 21, slip agents are disclosed (page 15, lines 7 – 8), therefore additives. The core layer therefore consists of a polyethylene material that is an ethylene copolymer and additives.

6. 	Claims 4 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Billion et al (EP 595701; English translation) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1) and further in view of Li et al (U.S. Patent Application Publication No. 2010/0087602 A1).
Billion et al disclose a film as discussed above. With regard to Claims 4 and 18, Billion et al fail to disclose a core layer having a density of less than or equal to 0.916 g/cc.
Li et al teach a film (paragraph 0057) comprising polyolefin elastomer (rubber; paragraph 0022) having a density of 0.905 g/cc (paragraph 0026) for the purpose of obtaining toughness and opaqueness (paragraph 0068).
It therefore would have been obvious for one of ordinary skill in the art to provide for a density of 0.905 g/cc in order to obtain toughness and opaqueness as taught by Li et al.

7. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Billion et al (EP 595701; English translation) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1) and further in view of Hokkanen et al (U.S. Patent No. 5,986,021).
Billion et al disclose a film as discussed above. The POE comprises ethylene, propylene and diene (page 12, lines 1 – 8 of Billion et al); a portion of the POE is therefore also a POP. 
Hokkanen et al teach film comprising LLDPE that is mPE (column 6, lines 1 – 14) for the purpose of obtaining homogeneous comonomer distribution (column 4, lines 12 – 30).
It therefore would have been obvious for one of ordinary skill in the art to provide for mPE in order to provide for homogeneous comonomer distribution as taught by Hokkanen et al.

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1, 3, 5 – 12, 14 – 17 and 19 – 21 as being unpatentable over by Billion et al (EP 595701; English translation) as evidenced by McFaddin et al (U.S. Patent Application Publication No. 2004/0249071 A1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated December 29, 2020, that Billion et al, in all embodiments, disclose a plurality of materials.

Applicant also argues, on page 10, that the phrase ‘for a flexible bag’ should be considered to structurally limit the claimed invention because a flexible bag is not disclosed by Billion et al.
However, a flexible bag is not explicitly excluded by Billion et al.
Applicant also argues, on page 11, that skin layers are not disclosed by McFaddin et al. 
However, Mc Faddin et al is cited only as evidence of the density of linear low density polyethylene and low density polyethylene.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).